Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed September 13, 2021.

Election/Restriction Requirement
Applicant’s election of Group I in the reply filed on September 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Due to the cancellation of claims 11-20, no pending claims have been withdrawn at this time.

Specification
The use of the term Nitinol, which is a trade name or a mark used in commerce, has been noted in this application in paragraph 56 and claim 26. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the control module” on line 2 of claim 25 render the claims indefinite because they lack antecedent basis.  Recitations such as “a control system or an actuator” on line 6 of claim 30 render the claims indefinite because it is unclear which one of the non-equivalent alternatives the applicant is attempting to positively set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207092807.  CN 207092807 discloses a fuel system for a vehicle, comprising: 
a fuel door 119; and 
a door biasing system 302, 304, 310 configured to control movement of the fuel door 119,
wherein the door biasing system includes a first spring 302 configured to control the movement of the fuel door to an open position and a second spring 310 configured to control the movement of the fuel door to a closed position (claim 1).

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar et al. (US 2015/0291023).  Bar et al. discloses a fuel system for a vehicle, comprising:
a fuel door 24, 28, 36; and 
a door biasing system configured to control movement of the fuel door, 
wherein the door biasing system includes a first spring 32 configured to control the movement of the fuel door to an open position and a second spring 34 configured to control the movement of the fuel door to a closed position (claim 1);
wherein the first spring 32 includes a first spring force and the second spring 34 includes a second spring force that is smaller than the first spring force as evidenced by the greater size of the first spring 32 as compared to the second spring 34 (claim 2).

(s) 1, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfaro (US 2007/0040409).  Alfaro discloses a fuel system for a vehicle, comprising: 
a fuel door 10; and 
a door biasing system configured to control movement of the fuel door, wherein the door biasing system includes a first spring 16 (fig. 14) configured to control the movement of the fuel door to an open position and a second spring 60 configured to control the movement of the fuel door to a closed position as set forth in paragraphs 67-68 (claim 1);
a hinge assembly 12 configured to connect the fuel door 10 to a fuel door housing (not numbered, but shown in figure 2) (claim 28);
in the closed position, the fuel door 10 is flush to an external vehicle side body component 11 as set forth in paragraph 51 (claim 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. as applied to claims 1 and 2 above and further in view of Diermayer et al. (US 4284235).  Bar et al. discloses that the first and second springs are torsion springs on .
However, Diermayer et al. discloses an electromechanical torsion spring 18 which is made from the shape memory alloy Nitinol as set forth on lines 58-62 of column 1 (claims 3, 4, 26).  Diermayer et al. further discloses a control system 36, 38 configured to command a door 16 to the open position by applying a first operating voltage to the spring 18 (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al. with an electromechanical torsion spring which is made from a shape memory alloy, as taught by Diermayer et al., to enable a user to remotely control the opening and closing of the fuel door.
	With respect to claim 6, Bar et al., as modified above, discloses that the control system 36, 38 is configured to command the fuel door to the closed position by applying a second operating voltage to the second spring.  Since the first spring 32 is larger than the second spring 34, the first spring will require a larger first operating voltage as compared to the second operating voltage to operate the smaller second spring.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. as applied to claims 1 and 2 above and further in view of Diermayer et al. (US 4284235).
	Diermayer et al. discloses an actuator 36 configured to apply a first operating voltage to a spring 18 for opening a door (claim 7); wherein the actuator 36 is an electromagnetic switch (claim 8); a control system 34 that is configured to command the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al. with electromechanical torsion springs which are made from a shape memory alloy, as taught by Diermayer et al., to enable a user to remotely control the opening and closing of the fuel door.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 207092807 as applied to claim 1 above, and further in view of Pearce et al. (US 2014/0026992).  Pearce et al. discloses a fuel system which is a Non-Integrated Refueling Canister Only System.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CN 207092807 with a Non-Integrated Refueling Canister Only System, as taught by Pearce, to prevent gasses from escaping in a plug-in hybrid electric vehicle.

Claims 5, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claim 1 above and further in view of AbuJudom et al. (US 5176544).
AbuJudom et al. discloses a control system 35 (fig. 5) configured to command a door 12 to the open position by applying a first operating voltage to a first spring 30 (claim 5); wherein the control system 35 is configured to command the door 12 to the closed position by applying a second operating voltage to a second spring 32 (claim 6);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a shape memory alloy construction and a control system, as taught by AbuJudom et al., to enable a user to control the opening and closing of the fuel door remotely.
With respect to claim 6, the control system of AbuJudom et al. would be configured to command the fuel door 12 of Alfaro to the closed position by applying a second operating voltage to the second spring 60, wherein the first operating voltage is larger than the second operating voltage since the spring force of the spring 16 is greater than the spring force of the spring 60 as set forth in paragraph 68 and thus requiring more voltage to affect operation thereof.

Claims 7, 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claim 1 above and further in view of AbuJudom et al. (US 5176544).
	AbuJudom et al. discloses an actuator 39, 41 configured to apply either a first operating voltage to a first spring 30 for opening a door 12 or a second operating voltage to a second spring 32 for closing the door 12 (claim 7); discloses a control system 35 (fig. 5) that is configured to command the actuator 39, 41 to apply either the first operating voltage or the second operating voltage (claim 9); and wherein the control system 35 is configured to control the actuator 39, 41 associated with the first spring 30 to apply the first operating voltage and is further configured to control the actuator 39, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a construction and control system, as taught by AbuJudom et al., to enable a user to remotely control the opening and closing of the fuel door.
With respect to claim 21, the examiner takes official notice that relays are well known in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art to replace the solid state switches 39, 41 of Alfaro, as modified above, with a relay which is a movable actuator, to reduce the cost of manufacturing the fuel system.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claim 1 above and further in view of AbuJudom et al. (US 5176544).  
AbuJudom et al. discloses a first spring 30 and a second spring 32 which are controlled independently from one another for moving a door 12 to an open position and a closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a construction and a .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. in view of Diermayer et al. as applied to claims 3-6 and 26 above, and further in view of Aso (2016/0069492).  Aso discloses a fuel system comprising a sensor 64 configured to provide an input signal to a control module 66 when a user has indicated a desire to refuel the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al., as modified above, with a sensor, as taught by Aso, to provide for the accurate control of the movement of the fuel door by sensing when the user desires to open the fuel door.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Alfaro (US 2007/0040409) in view of AbuJudom et al. (US 5176544).  Alfaro discloses a fuel system for a vehicle, comprising:
a fuel door 10;
a door biasing system configured to control movement of the fuel door and including a first spring 16 (fig. 14) configured to control the movement of the fuel door to an open position and a second spring 60 configured to control the movement of the fuel door to a closed position.  See paragraphs 67 and 68.
Alfaro is silent concerning a control system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a shape memory material construction and a control system, as taught by AbuJudom et al., to enable a user to remotely control the opening and closing of the fuel door.

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
With respect to the applicant’s comments concerning CN 207092807 and Bar et al. failing to disclose first and second springs configured to control movement of a door to open and closed positions, the examiner respectfully disagrees.
The spring 302 is an extension spring as set forth in the attached translation of CN 207092807.  See the description of embodiment 3 which recites that the spring 302 is “an extension spring 302, wherein the extension spring 302 is disposed on a rod body between the metal buckle 301 and the round tube housing 308”.  The examiner submits that the applicant’s machine translation is inaccurate.  Since the spring 302 is an extension spring which acts between the clip 301 and the housing 308, the spring 302 controls the movement of the door between the open and closed positions because the spring acts on the rod 307 which controls the movement of the door 119.
	Additionally, the springs 32 and 34 of Bar et al. control the movement of the door 24, 28, 36 since they act on the door as the door is being moved into the open position.  
	With respect to the applicant’s comments concerning claim 2, the examiner respectfully disagrees.  As shown in figure 1 of Bar et al., the moment arm of the spring 32 is larger than the moment arm of the spring 34.  Accordingly, the spring 32 would produce a larger force than the spring 34 at least because of the greater length of the moment arm.  Even if the spring constant of spring 34 were less than the spring constant of spring 32, the force generated by the spring 32 would still be greater due to the greater moment arm.  The applicant’s comments concerning the scale of the drawings is not persuasive.  Even if figure 1 is not drawn to scale, everything in figure 1 is drawn to the same scale.  Thus, the moment arm of spring 32 is greater than the moment arm of spring 34 since they are both depicted in with the same scale in figure 1.
	With respect to the applicant’s comments concerning Diermayer et al., the examiner respectfully disagrees.  The control system of Diermayer et al. comprises the transformer 36 which is responsible for applying voltage to the spring 18.  Thus, the spring 18 is controlled by applying a voltage from the control system, i.e., the transformer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634